Appeal from order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about February 10, 2005, which, to the extent appealed from, determined that respondent father’s consent for the placement of his child for adoption was not required, unanimously dismissed, without costs.
The record reflects that appellant consented to his designation as a notice father as set forth in the dispositional order. No appeal lies from an order entered on consent (Matter of Michael CC., 216 AD2d 740 [1995]). Were we to address the merits, we would find—to the extent the record permits review—that appellant’s consent was not required, since he failed to provide consistent financial support for his child born out of wedlock (see Matter of Maxamillian, 6 AD3d 349 [2004]).
We reject appellant’s claim that he was denied effective assistance of counsel. Given his acknowledged failure to support the child, he could not have been prejudiced by any failing on the part of his counsel (People v Benevento, 91 NY2d 708, 714-715 [1998]). Concur—Mazzarelli, J.E, Friedman, Gonzalez, Catterson and Malone, JJ.